Title: To George Washington from Edmund Randolph, 10 February 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia february 10. 1794
          
          The bill, drawn by Edward Church on the Secretary of State and accepted by me, amounts
            to one hundred and fifty pounds sterling. The
            Secretary of the Treasury is disinclined to pay it out of the monies in his hands. I
            must therefore request you to give an order for the payment, out of the contingent fund
            at your disposal. The form of the Order may be somewhat in this
            shape. “The President of the U.S. desires the Secretary of the Treasury to cause a bill
            of exchange, drawn at Lisbon, on the 19th of October 1793 for one hundred and fifty
            pounds sterling, by Edward Church in favor of Jacob Dohrman & comp.; and accepted by
            the secretary of State in behalf of his department on the 10th of January 1794, to be
            adjusted and paid out of the contingent fund at his disposal. If the forms of the
            Treasury department require any further document from the President, he wishes it to be
            prepared and sent to him for his signature.” I have the honor,
            sir, to be with the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        